     Case 2:18-cv-02078-KJD-VCF Document 34 Filed 07/07/20 Page 1 of 2




 1 Brian P. Eagan, Esq., Bar No. 9395
     beagan@sdfnvlaw.com
 2 Alexander G. LeVeque, Esq., Bar No. 11183
     aleveque@sdfnvlaw.com
 3 Ross E. Evans, Esq., Bar No. 11374
     revans@sdfnvlaw.com
 4 SOLOMON DWIGGINS & FREER, LTD.
     9060 West Cheyenne Avenue
 5 Las Vegas, Nevada 89129
     Telephone: (702) 853-5483
 6 Facsimile: (702) 853-5485
 7 Attorneys for Plaintiff Brandi Czerniewski
 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10    BRANDI CZERNIEWSKI, individually, as                Case No.:   2:18-cv-02078-KJD-VCF
      Personal Representative of the Estate of Bruce
11    Schepens, as Trustee of the Bruce Schepens
      Revocable Trust, and as Trustee of the Bruce          STIPULATION AND PROPOSED
12    Schepens Separate Property Trust,                   ORDER TO EXTEND TIME BRIEFING
                                                             SCHEDULE ON DEFENDANT
13                  Plaintiff,                            KEPPEL’S MOTION FOR (PARTIAL)
                                                               SUMMARY JUDGMENT
14    v.

15    KRISTINE KEPPEL, an individual, and TD
      AMERITRADE, INC., A Foreign Corporation,
16
                    Defendants.
17
18
19         Plaintiff BRANDI CZERNIEWSKI, individually, as Personal Representative of the Estate

20 of Bruce Schepens, as Trustee of the Bruce Schepens Revocable Trust, and as Trustee of the
21 Bruce Schepens Separate Property Trust, by and through their undersigned counsel, and
22 Defendant KRISTINE KEPPEL, by and through its undersigned counsel, in compliance with LR
23 IA 6-1 and LR IA 6-2, hereby submit this Proposed Stipulation:
24          1.     Plaintiff BRANDI CZERNIEWSKI shall have until July 9, 2020, to file her

25 response to Defendant Keppel’s Motion for (Partial) Summary Judgment.
26          2.     Defendant KRISTINE KEPPEL shall have until July 17, 2020 to file her reply.

27 ///
28

                                                 1 of 2
     Case 2:18-cv-02078-KJD-VCF Document 34 Filed 07/07/20 Page 2 of 2




 1          IT IS SO STIPULATED.
 2 Dated this 30th day of June, 2020.                  Dated this 30th day of June, 2020.
 3 SOLOMON DWIGGINS & FREER, LTD.                      CARY COLT PAYNE CHTD.
 4 /s/ Ross E. Evans
                                                       /s/ Cary C. Payne
     ____________________________________.
 5   Brian P. Eagan, Esq., (9395)                      _________________________________
     Alexander G. LeVeque, Esq., (11183)               Cary C. Payne, Esq., (4357)
 6   Ross E. Evans, Esq., Bar No. (11374)              carycoltpaynechtd@yahoo.com
     9060 West Cheyenne Avenue                         700 South Eighth Street
 7   Las Vegas, Nevada 89129                           Las Vegas, NV 89101
     Telephone No: (702) 853-5483                      Attorney for Defendant Kristine Keppel
 8   Facsimile No: (702) 853-5485
     beagan@sdfnvlaw.com
 9   aleveque@sdfnvlaw.com
     revans@sdfnvlaw.com
10
     Attorneys for Plaintiff, Brandi Czerniewski
11
                                                   ORDER
12
            IT IS SO ORDERED.
13
                        6th day of ________,
            Dated this ____        July      2020.
14
15                                                          _____________________________
16                                                          U.S. DISTRICT JUDGE

17 Respectfully submitted by:
18 SOLOMON DWIGGINS & FREER, LTD.
19 /s/ Ross E. Evans
     ____________________________________.
20   Brian P. Eagan, Esq., (9395)
     Alexander G. LeVeque, Esq., (11183)
21   Ross E. Evans, Esq., Bar No. (11374)
     9060 West Cheyenne Avenue
22   Las Vegas, Nevada 89129
     Telephone No: (702) 853-5483
23   Facsimile No: (702) 853-5485
     beagan@sdfnvlaw.com
24   aleveque@sdfnvlaw.com
     revans@sdfnvlaw.com
25   Attorneys for Plaintiff, Brandi Czerniewski

26
27
28

                                                   2 of 2
